Citation Nr: 1243426	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  10-26 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the service-connected left knee medial plica syndrome with proliferative synovitis, postoperative ("left knee disability").

2.  Entitlement to a rating in excess of 10 percent for the service-connected status-post arthroscopic left knee surgery with scars (previously classified as osteoporosis of the left knee associated with left knee medial plica syndrome) ("left knee surgery").   


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to February 1993.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.  

In July 2010, the RO denied service connection for hepatitis C, which the Veteran appealed.  A statement of the case (SOC) was issued in May 2012.  The Veteran did not perfect her appeal and as such, the matter is no longer in appellate status.  38 C.F.R. § 20.302(b).

The Veteran presented testimony before the RO in July 2011.  A transcript of the hearing has been associated with the claims folder.

The Board acknowledges that a request for a total disability evaluation based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  However, a claim for TDIU was denied by rating decision dated in August 2009 and the Veteran did not appeal the denial.  As such, it is not currently before the Board.  



FINDINGS OF FACT

1.  The service-connected left knee disability has not been productive of moderate recurrent subluxation or lateral instability. 

2.  The service-connected left knee surgery has not been productive of limited flexion to 60 degrees or limited extension to 5 degrees; satisfactory evidence of painful motion has not been shown consistently throughout the appeal period.    


CONCLUSIONs OF LAW

1.  The criteria for a rating in excess of 10 percent for the service-connected left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2012).  

2.  The criteria for a rating in excess of 10 percent for the service-connected left knee surgery have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5013, 5256-5263 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 


Duty to Notify 

The record shows that in a December 2008 VCAA letter, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The Veteran was also advised of the types of evidence VA would assist her in obtaining as well as her own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the RO provided VCAA notice to the Veteran in December 2008, which was prior to the August 2009 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claims.  The December 2008 letter gave notice of the applicable rating criteria for the knees, as well as the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, post- service VA records, reports of VA examination, and the transcript from the July 2011 RO hearing.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  

Additionally, if the knee condition involves osteoporosis (Diagnostic Code 5013), the disease will be rated on limitation of motion of affected parts, as degenerative arthritis (Diagnostic code 5003).  Similarly, if the knee condition simply involves arthritis, the knee disability may be rated under provisions for evaluating arthritis.  Arthritis due to trauma is rated as degenerative arthritis according to Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Relevant criteria, under applicable Diagnostic Codes are as follows:

A 60 percent evaluation may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  A 50 percent evaluation may be assigned for ankylosis of a knee between 20 degrees and 45 degrees.  A 40 percent evaluation may be assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  A 30 percent evaluation may be assigned for ankylosis of a knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a; Diagnostic Code 5256.

For other knee impairment, recurrent subluxation or lateral instability of the knee, a severe case is to be rated 30 percent disabling; a moderate case is to be rated 20 percent disabling.  For a slight case a 10 percent rating is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Limitation of flexion of the leg to 60 degrees warrants a 0 percent rating.  When flexion is limited to 45 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where flexion is limited to 30 degrees.  A 30 percent rating is appropriate where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg to 5 degrees warrants a 0 percent rating.  When extension is limited to 10 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.  A 30 percent rating is appropriate where extension is limited to 20 degrees.  A 40 percent rating is appropriate where extension is limited to 30 degrees.  A 50 percent rating is appropriate where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Impairment of a tibia and fibula with slight knee or ankle disability may be assigned a 10 percent evaluation.  Impairment of a tibia and fibula with moderate knee or ankle disability may be assigned a 20 percent evaluation; impairment of a tibia and fibula with marked knee or ankle disability may be assigned a 30 percent evaluation and nonunion with loose motion requiring a brace or malunion may be assigned a 40 percent evaluation.  38 C.F.R. § 4.71a; Diagnostic Code 5262.

According to VA standards, normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2012).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 (degenerative arthritis) does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  See also VAOPGCPREC 9-04 (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).


III. Analysis

The Board has reviewed all the evidence in the Veteran's claims file and Virtual VA record (nothing pertinent was found in VA's electronic database storage).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran appealed the decision that continued 10 percent ratings for the left knee disability and left knee surgery,  and the Board will now consider whether a higher evaluation is warranted for the left knee disabilities at any stage during the appeal period.  See Hart, supra.       
The Veteran's service connected left knee disability has been rated as 10 percent disabling under Diagnostic Code 5257 for recurrent subluxation or lateral instability of the knee.  The left knee surgery has also been rated as 10 percent disabling, but under Diagnostic Code 5013 for osteoporosis based on limitation of motion.  In order to afford the Veteran the broadest scope of review, and to ensure that the left knee disabilities are evaluated properly, the Board shall consider the service-connected symptomatology involving the knee under each and every applicable Diagnostic Code that provides rating criteria for evaluating knee disabilities. 

The pertinent facts found in the medical evidence of record are discussed below.  Having carefully considered the Veteran's claims in light of the evidence of record and the applicable laws and regulations, and as outlined in the reasons and bases below, the Board finds that the currently assigned 10 percent ratings for left knee disability and surgery are appropriate, and no higher ratings are warranted.  38 C.F.R. § 4.7.  At no time during the appeal period has the medical evidence been shown to support separate ratings for limitation of flexion  or extension under any Diagnostic Code applicable for rating knee disorders, or any combination thereof.  38 C.F.R. § 4.7.  38 C.F.R. § 4.71a. 

In rating the Veteran's left knee disabilities, the Board notes that there is conflicting radiographic evidence regarding whether the Veteran has arthritis of the left knee.  The 2009 x-ray showed degenerative changes, while the 2012 x-ray did not.  However, that aside, the left knee surgery, formerly classified as osteoporosis, is rated under Diagnostic Code 5013 as degenerative arthritis under  Diagnostic Code 5003, according to limitation of motion for the joint or joints involved.  The criteria for rating extension and flexion of the knee are found at Diagnostic Codes 5260 and 5261, and detailed above.  

With regard to the left knee, review of the evidence shows that flexion has been at worse limited to 100 degrees upon VA examination in March 2009.  During VA examination in April 2012, flexion was full (140 degrees).  This does not meet the criteria established for a compensable rating under Diagnostic Code 5260.  
Even when considering that pain began at 90 degrees in 2009, there was no additional limitation in degrees following repetitive use, which also does not meet the criteria for a compensable rating.  Upon VA examination in 2012, there was also no change in range of motion after repetitive use testing (flexion remained full at 140 degrees).

Extension has been repeatedly full for the left knee upon VA examinations in 2009 and 2012,  which does not meet the criteria established for a noncompensable rating under Diagnostic Code 5261.  38 C.F.R. § 4.71a.  

Thus, the criteria do not provide for a rating in excess of 10 percent for left knee surgery as the limitation of motion is noncompensable under the criteria for rating flexion and extension.  As noted above, when limitation of motion of the knee is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003/5010.  Id.  

Additional separate ratings are also not warranted for limited flexion or extension of the left knee as it does not meet the criteria for a compensable rating.  38 C.F.R. 
§§ 4.7, 4.25, 4.71a; See also VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998);  VAOPGCPREC 9-04 (September 17, 2004).  

The Board has noted the Veteran's complaints of pain experienced in his left knee and thus, considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, even with painful flexion upon VA examination in 2009, the Veteran was still able to flex to 100 degrees.  While there was pain and fatigue after repetitive use testing, there was no additional limitation in degrees.  There was also no weakness, lack of endurance, or incoordination.  There was no pain with extension.  In 2012, the Veteran had full range of motion from zero to 140 degrees with no complaints of pain and no change after repetition.  There was also no evidence of weakness, fatigue, lack of endurance, or incoordination.  
The complaints of painful motion are clearly accounted for in the 10 percent rating for left knee surgery as the Veteran's limitation of flexion and extension for the left knee does not even meet the criteria for even a compensable rating under Diagnostic Codes 5260 or 5261.  Id.  

The Veteran also receives a separate 10 percent rating for left knee disability under Diagnostic Code 5257; however, there has been no objective evidence of either recurrent subluxation or lateral instability.  Upon VA examination in March 2009, the medial and lateral collateral ligaments were stable, as were the anterior and posterior cruciate ligaments and the medial and lateral meniscus.  Upon VA examination in April 2012, there was also no evidence of instability, subluxation, or dislocation.  The left knee has been stable throughout the appeal period.  Thus, a higher rating for the service-connected left knee disability is not warranted for instability of the left knee.  38 C.F.R. § 4.71a.

The Board has also considered other potentially applicable diagnostic codes that provide for the assignment of higher evaluations for the Veteran's left knee disabilities.  After review, however, the Board observes that no other code provisions can be applied for a higher rating based on the evidence of record.  There was no evidence of ankylosis of the knee (Diagnostic Code 5256), dislocated or removal of symptomatic semilunar cartilage with frequent episodes of locking and effusion into the joint (Diagnostic Code 5258) or impairment of the tibia and fibula (Diagnostic Code 5262).  38 C.F.R. § 4.71a.

As such, based on its review of the medical evidence, the Board finds that no higher ratings are warranted for either left knee disability or left knee surgery under Diagnostic Codes 5257 and 5013, respectively.  Separate ratings are not warranted for limitation of flexion or extension under Diagnostic Codes 5260 or 5261.  38 C.F.R. §§ 4.7, 4.25, 4.71a; See also VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998);  VAOPGCPREC 9-04 (September 17, 2004).  38 C.F.R. § 4.71a.  

"Staged" ratings, are not warranted for any period of the appeal.  38 C.F.R. § 4.71a; see Hart, supra.  Should the Veteran's disability picture change in the future, she may be assigned higher ratings.  See 38 C.F.R. § 4.1.  

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected left knee disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for that disability.  The criteria reasonably describe the Veteran's disability levels and symptomatology and thus, her disability picture is contemplated by the rating schedule and the assigned schedular evaluations are therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  If the schedular evaluations did not contemplate the Veteran's level of disability and symptomatology, which is not the case in the instant matter, and were found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

Since the Veteran's disability picture is contemplated by the rating schedule, no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).




ORDER

Entitlement to a rating in excess of 10 percent for the service-connected left knee disability is not warranted.

Entitlement to a rating in excess of 10 percent for the service-connected left knee surgery is not warranted.   

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


